DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed February 23, 2021. Claims 1-10, 21-30 and 41-42 are pending.  

Allowable Subject Matter
Claims 1-10, 21-30 and 41-42 now renumbered 1-22  are allowed.
(With respect to claims 1-20) The closest prior art of record is Bewersdorf et al (Pub No.: 2016/0044255) in view of Sotthivirat et al (NPL titled: Penalized-likelihood image reconstruction for digital holography). Bewersdorf discloses a system for reducing noise in a camera image (system for processing imaging data contaminated by sensor-dependent noise – see [p][0003]), comprising: one or more processors (306 – see Fig 3); a camera with an electronic detector operatively coupled to the processors (sensor 3.2 – see Fig 3 and [p][0100]  - where low light images are captured by CMOS sensors); wherein the processors are configured to reduce noise of camera images (see [p][0020] – where one or more parameter values are use in a first sensor-dependent noise model to filter noise in the first portion of the imaging data), the processors are configured to: receive input image data from the camera representing pixel data from a 
 	Sotthivirat discloses an image reconstruction system which includes an estimate of an output image by minimizing a cost function and output (see  section 4, [p][002] – where a cost function is minimized) and stitch the estimated image to other estimated and outputted image segments (note that a iterative algorithms is used to reconstruct the image - see  section 4, [p][002]), output a noise reduced image including the stitched estimated images (noise reduced reconstructed image – see Fig 4).
 	However, the combination of Bewersdorf and Sotthivirat as a whole does not expressly disclose wherein each pixel is associated with a Gaussian noise generated by the associated pixel, and wherein the camera defining an optical transfer function (OTF) which in frequency domain represents a boundary within which occupies signal and noise, and outside of which is only noise wherein the noise is a combination of the 
 	(With respect to renumbered 21-22) Bewersdorf in view of Sotthivirat discloses all the limitations of independent claim 21 except:  A - obtain a noise mask for the segment; B - obtain discrete Fourier transform (DFT) of an iterated segment image; C - obtain a noise contribution in the segment by applying the noise mask to the DFT of the segment; Commissioner for Patents Serial No.: 16/480,258 Amendment Date: February 23, 2021 Amendment Page 10 D - calculate a negative log-likelihood function for the segment based on pixel values, wherein the negative log-likelihood function represents a negative similarity (likelihood) measure using statistics between the iterated segment image and initial segment image; E - calculate a cost function by adding the noise contribution to the negative log- likelihood function; F - minimize the cost function by adjusting pixel values and thereby obtaining a new iterated segment image and repeating steps B- E in an iteration-minimization process; and G - output a noise reduced segment image when the cost function is minimized, wherein the noise mask is based on an optical transfer function (OTF) of the camera, and wherein the noise mask is based on a high-pass raised-cosine filter represented by  
    PNG
    media_image1.png
    159
    518
    media_image1.png
    Greyscale
 where kr = 1k + k4, M is the noise mask and /3 and T are adjustable parameters based on NA and y in which NA represent numerical aperture and A represents the detection wavelength.

    PNG
    media_image1.png
    159
    518
    media_image1.png
    Greyscale
 where kr = 1k + k4, M is the noise mask and /3 and T are adjustable parameters based on NA and y in which NA represent numerical aperture and A represents the detection wavelength.Commissioner for Patents

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                    April 1, 2021